DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14 and 16 directed to an invention non-elected without traverse.  Accordingly, claims 14 and 16 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

CANCEL: Claim 14
CANCEL: Claim 16

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest A device for analysis of cells, said device comprising: an active sensor area presenting a surface for cell growth on the device; a microelectrode array comprising a plurality of pixels in the active sensor area, wherein each pixel comprises at least one electrode at the surface, wherein the at least one electrode is configured to form contact with cells for providing stimulating signals to cells and/or measuring electrical signals from cells, wherein each pixel further comprises pixel circuitry comprising at least one switch for setting a configuration of the pixel circuitry and wherein each pixel is configured to individually receive a control signal for controlling the configuration of the pixel circuitry and set a measurement modality of the pixel; and recording circuitry having a plurality of recording channels, wherein each pixel is connected to a recording channel, the recording channel being configured to receive signals from the pixels in the active sensor area, wherein each recording channel of the recording circuitry comprises a reconfigurable component, which is selectively configurable between a first mode, in which the reconfigurable component is configured to amplify a received pixel signal, and a second mode, in which the reconfigurable component is configured to selectively pass a frequency band of the received pixel signal, wherein the reconfigurable component comprises an operational transconductance amplifier (OTA) having modulating elements, wherein the OTA is configured to disable the modulating elements in the first mode such that the OTA is configured to amplify the received pixel signal, wherein the OTA is configured to enable the modulating elements in the second mode such that the OTA is configured to selectively pass the frequency band of the received pixel signal, and wherein each pixel is selectively configurable between a first configuration in which the pixel is connected to the recording channel such that the reconfigurable component receives the signal from the pixel and a second configuration in which the pixel is disconnected from the recording channel such that the reconfigurable component does not receive any signal from the pixel.
While the closest prior art, Dragas et al., teaches an analogous microelectrode array, wherein each analogous recording channel is selectively configurable into different measurement modes (Fig. 2) and further teaches the stimulation buffer comprises a plurality of OTAs (Fig. 8), Dragas fails to teach or suggest the analogous reconfigurable component in each of the analogous recording channels comprises an OTA configured to perform the instantly recited functions.  While Gao et al. teaches that it would have been obvious to incorporate an OTA into the measuring circuit of the device disclosed by Dragas, there is no teaching or suggestion of the OTA is configured to perform the instantly recited functions.  Such capabilities would have required the OTA to have been arranged as a folded cascade configuration, as disclosed by the Applicants in Fig. 5 of the originally filed disclosure, and it would not have been obvious to one having ordinary skill in the art to modify the device of modified Dragas into such a configuration, without the use of impermissible hindsight.
Claims 2-13 and 15 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797